      Case 3:20-cv-00324-DPM Document 73 Filed 04/13/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

LISA MURPHY                                                 PLAINTIFF
ADC #760343

v.                     No. 3:20-cv-324 DPM


NURZUHAL FAUST, Senior Warden,
McPherson Unit, et al.                                  DEFENDANTS


                             JUDGMENT

     Murphy’s complaint is dismissed without prejudice.


                                       ________________________
                                       D.P. Marshall Jr.
                                       United States District Judge

                                       13 April 2021
